Case 1:20-cv-08607-NLH-KMW Document 2 Filed 07/16/20 Page 1 of 2 PageID: 14



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
KAMAL K. MARTIN,               :
                               :
          Plaintiff,           :    Civ. No. 20-8607 (NLH) (KMW)
                               :
     v.                        :             OPINION
                               :
                               :
RICHARD T. SMITH, et al.,      :
                               :
          Defendants.          :
______________________________:
APPEARANCE:

Kamal K. Martin
49263
Cumberland County Jail
54 W Broad St.
Bridgeton, NJ 08302

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Kamal K. Martin, an inmate presently detained at

the Cumberland County Jail, New Jersey, seeks to bring this

civil action in forma pauperis, without prepayment of fees or

security, asserting a claim pursuant to the 42 U.S.C. § 1983.

See ECF No. 1.

     According to the account statement provided with the

application, Plaintiff’s prison account balance is $1268.09.

ECF No. 1-1 at 2.    His average balance for the past six months

was $900.     The Court concludes that Plaintiff is able to pay the
Case 1:20-cv-08607-NLH-KMW Document 2 Filed 07/16/20 Page 2 of 2 PageID: 15



filing fee and administrative fee.       His in forma pauperis

application is denied.

CONCLUSION

     For the reasons set forth above, the motion to proceed in

forma pauperis is denied without prejudice.         The Clerk will be

directed to reopen the matter once Plaintiff submits the $350

filing fee and $50 administrative fee. 1       An appropriate Order

follows.


Dated:   July 16, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                    2
